TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-22-00438-CV



                                  G. C. and H. M., Appellants

                                               v.

                Texas Department of Family and Protective Services, Appellee


              FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-20-004826, THE HONORABLE MARIA CANTU-HEXSEL, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellants G.C. (Mother) and H.M. (Father) challenge a final decree terminating

their respective parental rights to a single child, “Megan,” aged two years at the time of final

judgment on June 28, 2022. 1       The trial court terminated Mother’s rights under predicates

(D) (endangerment), (E) (placement in circumstances resulting in endangerment), (O) (failure to

comply with court-ordered service plan) (P) (use of controlled substance), and (R) (contributing

to birth of child with addiction to unprescribed controlled substance or alcohol). See Tex. Fam.

Code § 161.001(b)(1)(D), (E), (O), (P), and (R). The court terminated Father’s rights to Megan

under predicates (D), (E), (O), and (P).

                Counsel for Mother and counsel for Father have filed briefs concluding that any

appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967);



       1   See Tex. Fam. Code § 109.002(d); Tex. R. App. P. 9.8.
In re P.M., 520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per curiam) (approving use of Anders

procedure in appeals from termination of parental rights because it “strikes an important balance

between the defendant’s constitutional right to counsel on appeal and counsel’s obligation not to

prosecute frivolous appeals” (citations omitted)). These briefs meet the requirements of Anders

by presenting a professional evaluation of the record demonstrating that there are no arguable

grounds for reversal to be advanced on appeal. See 386 U.S. at 744; Taylor v. Texas Dep’t of

Protective & Regul. Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied)

(applying Anders procedure in parental-rights termination case).          The counselors have also

certified to this Court that Mother and Father were provided with a copy of the respective Anders

briefs and notice of the right to file a pro se brief. Neither Mother nor Father filed a brief.

               Upon receipt of an Anders brief, we must conduct a full examination of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). After reviewing the record and the briefing, including the trial court’s findings under

subsections (D) and (E), see Tex. Fam. Code § 161.001(b)(1)(D), (E); In re N.G., 577 S.W.3d 230,

236–37 (Tex. 2019) (per curiam), we find nothing that would arguably support a meritorious

appeal. We thus agree with counsel that any appeal is frivolous and without merit. Accordingly,

we affirm the trial court’s final decree of termination. 2




       2   We deny Mother’s counsel’s request to withdraw. A parent’s right to counsel in
termination suits extends to “all proceedings in [the Supreme Court of Texas], including the filing
of a petition for review.” See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam).
Accordingly, the counselors’ respective obligations to Mother and Father have not yet been
discharged. See id. If Mother or Father, after consulting with counsel, desire to file a petition for
review, counsel should timely file with the high court “a petition for review that satisfies the
standards for an Anders brief.” See id. at 27–28.
                                                   2
                                           __________________________________________
                                           Edward Smith, Justice

Before Justices Triana, Kelly, and Smith

Affirmed

Filed: December 20, 2022




                                             3